 


109 HR 1195 IH: To increase public safety and reduce the threat to domestic security by including persons who may be prevented from boarding an aircraft in the National Instant Criminal Background Check System, and for other purposes.
U.S. House of Representatives
2005-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1195 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2005 
Mrs. McCarthy introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To increase public safety and reduce the threat to domestic security by including persons who may be prevented from boarding an aircraft in the National Instant Criminal Background Check System, and for other purposes. 
 
 
1.Inclusion of persons who may be prevented from boarding an aircraft in the National Instant Criminal Background Check System 
(a)In generalSection 103(f) of the Brady Handgun Violence Prevention Act (18 U.S.C. 922 note) is amended by inserting , notwithstanding any regulation prescribed under section 40119(b) of title 49, United States Code before the period. 
(b)Transfer or other disposition of firearm to such personsSection 922(d) of title 18, United States Code, is amended— 
(1)by striking or at the end of paragraph (8); 
(2)by striking the period at the end of paragraph (9) and inserting ; or; and 
(3)by inserting after paragraph (9) the following:  
 
(10)is an individual who is required, under regulations prescribed under section 114(h) of title 49, United States Code, to be prevented from boarding an aircraft.. 
(c)Shipment, transport, possession, or receipt of firearm by such personsSection 922(g) of title 18, United States Code, is amended— 
(1)by striking or at the end of paragraph (8); 
(2)by striking the comma at the end of paragraph (9) and inserting ; or; and 
(3)by inserting after paragraph (9) the following: 
 
(10)who is an individual who is required, under regulations prescribed under section 114(h) of title 49, United States Code, to be prevented from boarding an aircraft,.  
 
